          Case 1:18-cv-11117-PAE Document 13 Filed 07/18/19 Page 1 of 22



                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA, ex rel. )
BRUTUS TRADING, LLC,              )
                                  )
                   Plaintiff,     )
                                  )                                    Case No. 18-cv-11117
         -against-                )
                                  )
STANDARD CHARTERED BANK,          )                                    FIRST AMENDED COMPLAINT
STANDARD CHARTERED PLC and        )
STANDARD CHARTERED TRADE SERVICES )
CORPORATION,                      )                                    JURY TRIAL DEMANDED
                                  )
                   Defendants.    )

                                              INTRODUCTION

                 Relator-Plaintiff Brutus Trading, LLC (“Relator”), through its attorneys, makes

this First Amended Complaint and Demand for Jury Trial against Standard Chartered Bank,

Standard Chartered PLC and Standard Chartered Trade Services Corporation (collectively

“SCB”). Relator alleges, based upon personal knowledge, relevant documents and information

and belief, as follows:

                                        I. NATURE OF THE CASE

        1.       Relator brings this action on behalf of the United States against SCB for treble

damages and civil penalties arising from SCB’s violations of the False Claims Act, 31 U.S.C. §§

3729 et seq.

        2.       This case arises out of the financing of brutal terrorist atrocities across the globe

through the elaborate inter-bank system in the United States by which banks clear and settle

credits and debits in their Eurodollar1 accounts with other banks around the world on a daily


1
 “Eurodollar” refers to a time deposit denominated in U.S. dollars that is maintained by a bank outside the United
States.
         Case 1:18-cv-11117-PAE Document 13 Filed 07/18/19 Page 2 of 22



basis. This U.S. dollar clearing and settlement system is central to the operation of the global

economy, among other things providing financial institutions and nations with essential access to

global trade-finance credit denominated in U.S. dollars.

       3.      Because over half of the Iranian government’s revenues and the vast majority of

Iran’s export revenues originate from the sale of oil and gas, a market largely denominated in

U.S. dollars, known as “petrodollars,” and because Iran’s currency, the Rial, is one of the

world’s least valued currencies, the Iranian regime is dependent on access to the U.S. dollars it

maintains in the Eurodollar market and the interest income on its petrodollar funds.

       4.      Important for this case, this financial dynamic also means that Iran depends on

access to U.S. dollars to fuel its efforts to acquire weapons of mass destruction and to buy the

increasingly sophisticated weaponry relied upon by its terrorist proxies. For example, moving

beyond the “improvised explosive devices” (“IEDs”) from which American, British, and other

Coalition personnel in Iraq have been protected by armored vehicles, Iran finances the

manufacture of “explosively formed penetrators” (“EFPs”) that requires sophisticated

manufacturing equipment not found in Iraq to produce the specially formed copper disk inside an

EFP which is central to its lethality. The detonation of an EFP inverts the copper plate into a

deadly slug traveling over a mile per second that can punch through armor even 300 feet away.

       5.      Thus in late 2005, shortly after EFPs were introduced, the BBC reported:

       An armour-piercing version of the [IED] – blamed for the deaths of eight British
       soldiers this year – marks the latest advance in the insurgents’ arsenal. The U.K.
       has accused Iran of supplying the new weapon to militants in southern Iraq, via
       the Lebanese Hezbollah militia group, although Tehran has denied this.

       6.      The United States designated Iran a State Sponsor of Terrorism on January 19,

1984, pursuant to § 6(j) of the Export Administration Act, § 40 of the Arms Export Control Act,

and § 620A of the Foreign Assistance Act. The United States and other Western governments

                                                -2-
         Case 1:18-cv-11117-PAE Document 13 Filed 07/18/19 Page 3 of 22



intensified their actions against terrorism financing after the September 11, 2001 attacks on the

United States.

       7.        Nevertheless, Iran redoubled its efforts to access the U.S. financial system while

evading U.S. sanctions intended to circumscribe Iran’s access to that system. Iran’s financing of

terrorism as a fundamental element of its foreign policy – including sponsorship of terrorist

attacks on Coalition Forces in Iraq – would have been severely constrained by U.S. economic

sanctions without the covert operational and technical assistance it received from SCB and other

financial institutions to move its funds undetected through the Eurodollar market.

       8.        From early 2001 to at least 2014, SCB illegally moved hundreds of billions of

dollars in thousands of transactions through the U.S. financial system on behalf of individuals,

businesses, and financial institutions that were subject to U.S. economic sanctions because of

their links to Iran. Executive Orders Nos. 13059, 13590, 13599, 13628, and 31 CFR Part 560. By

operation of U.S. law, these funds vested in the United States and were forfeited to the United

States at the time of each illicit transaction. See 18 U.S.C. §§ 981(a)(1)(C), 981(f) &

1956(c)(7)(D); 50 U.S.C. § 1705(a). Accordingly, the amount of each illicit transaction became

at the time the transaction was effected an obligation of SCB “to pay or transmit money or

property to the Government.” 31 U.S.C. § 3729(a)(1)(G) & (b)(3).

       9.        To avoid subsequent detection of these illegal transactions and revelation of the

forfeited money involved in them, SCB knowingly falsified the electronic records and

documentation by which these transactions were effected, knowingly falsified business records,

and knowingly failed to maintain accurate books and records. In addition, the SCB knowingly

made deceptive and misleading responses to the inquiries of Federal financial regulators. Finally,

by knowingly making false and deceptive representations, SCB deprived the Justice Department



                                                 -3-
         Case 1:18-cv-11117-PAE Document 13 Filed 07/18/19 Page 4 of 22



of full and accurate knowledge of the extent of SCB’s illegal financial transactions, the full

amount of SCB’s existing obligations to pay or transmit hundreds of billions of dollars already

forfeited to the Federal Government, and the fact that SCB’s wrongdoing was ongoing.

       10.     As a result of SCB’s concealment of the extent and amount of their financial

transactions in violation of the Iran sanctions and of the fact that such illegal transactions were

ongoing, in 2012 the Justice Department agreed to defer prosecution of the SCB for those crimes

and accept the forfeiture of an amount grossly below the true amount of SCB’s then-existing

obligations to pay or transmit money to the Federal Government.

       11.     Thus SCB knowingly concealed its obligations to pay or transmit money to the

Federal Government in violation of 31 U.S.C. § 3729(a)(G). Accordingly, this action seeks

damages (a) in the amount of money forfeited to, but not yet paid to, the Federal Government as

a result of the SCB’ illegal financial transactions between 2012 and at least 2014, or whenever

those transactions truly ended, and (b) the full amount of money forfeited to, but not paid to, the

Federal Government in 2012 as a result of SCB’s illegal transactions between 2001 and 2012,

less the amount forfeited by the SCB in 2012, all trebled. In addition, this action seeks the

imposition of the maximum penalty for each concealed illegal financial transaction that gave rise

to SCB’s obligation to pay or transmit money to the Federal Government between 2001 and at

least 2014, or whenever those transactions truly ended.

       12.     At bottom, as the New York Department of Financial Services has put it:

“Motivated by greed, [Standard Chartered Bank] acted … without any regard for the legal,

reputational, and national security consequences of its flagrantly deceptive actions. Led by its

senior management, SCB designed and implemented an elaborate scheme by which to use its

New York branch as a front for prohibited dealings with Iran – dealings that indisputably helped



                                                -4-
         Case 1:18-cv-11117-PAE Document 13 Filed 07/18/19 Page 5 of 22



sustain a global threat to peace and stability.” New York State Department of Financial Services,

Order Pursuant to Banking Law § 39, In the Matter of Standard Chartered Bank, New York

Branch, at 22 (Aug. 6, 2012).

       13.     Indeed, SCB’s staggering greed and its disdain for its obligations under U.S. law

were strikingly on display in the brazen retort of Standard Chartered Bank’s Group Executive

Director, Richard Meddings: “You f---ing Americans. Who are you to tell us, the rest of the

world, that we’re not going to deal with Iranians?” Id. at 5.

       14.     SCB’s conduct is so reprehensible by any civilized measure of morality and

justice that refusing to respond to such a question would be amply justified. Beneath the green-

eyeshade complexity and deception of the international financial transactions involved in this

case, the unavoidable fact is that SCB used its resources to help terrorists kill and wound

American, British, and other Coalition military personnel and thousands of innocent civilians.

       15.     That SCB would express such contempt for the sanctions regime -- designed to

prevent the use of the revenues derived from SCB’s sanctioned transactions to fund the

despicable actions which resulted in such injuries and death -- underscores the compelling need

for this action to force SCB to disgorge the full amount of the blood money that, by statute, it has

forfeited to the United States pursuant to the sanctions regime.

                                    II. JURISDICTION & VENUE

       16.     This Court has subject matter jurisdiction over the claims alleged in this

Complaint under 28 U.S.C. § 1331 (Federal question), § 1345 (United States as plaintiff) and 31

U.S.C. § 3732(a) (False Claims Act).

       17.     This Court has personal jurisdiction over the Defendants named in the Complaint

pursuant to 31 U.S.C. § 3732(a), because at least one of the Defendants can be found, resides,



                                                -5-
         Case 1:18-cv-11117-PAE Document 13 Filed 07/18/19 Page 6 of 22



and/or transacts business in the Southern District of New York and because an act proscribed by

31 U.S.C. § 3729 occurred within this District. Section 3732(a) further provides for nationwide

service of process.

       18.     This action is not precluded by the public disclosure bar of the False Claims Act,

31 U.S.C. § 3730(e)(4). Upon information and belief, no "public disclosure" of the matters

alleged herein occurred before December 14, 2012, when Relator voluntarily provided

information to the United States Government not previous known by it. This action is not "based

upon" any publicly available information and in any event, Relator, through its principals, has

"direct and independent knowledge" of the instant allegations. Therefore, to the extent any of

these allegations are deemed to have been based upon a public disclosure, Relator is an "original

source" of this information within the meaning of the False Claims Act and is expressly not

subject to its public disclosure bar.

       19.     Venue is proper in the Southern District of New York, under 28 U.S.C.

§§ 1391(b) and (c), and 31 U.S.C. § 3732(a), because (a) the Defendants reside in this District,

(b) a substantial part of the events or omissions giving rise to the violations of 31 U.S.C. § 3729

alleged in the Complaint occurred in this District, and (c) because at least one of the Defendants

can be found and transacts business within this District.

                                             III.    PARTIES

       20.     The United States is the real party in interest plaintiff in this action.

       21.     Relator Brutus Trading, LLC (“Brutus”), is a Wyoming Limited Liability

Corporation, and brings this action for violations of the False Claims Act on behalf of itself and

the United States. One of Brutus’s principals was the Global Head of Transaction Banking and

Foreign Exchange Sales for Standard Chartered Bank. The other principal is an American



                                                 -6-
        Case 1:18-cv-11117-PAE Document 13 Filed 07/18/19 Page 7 of 22



currency trader who is expert in trading systems including those used by SCB. He has advised

members of Congress and the U.S. Federal Reserve on global currency markets. Both principals

have spoken at global investment conferences on foreign exchange issues. Accordingly, both

possess extensive knowledge and experience with international foreign exchange transactions

and banking and possess personal knowledge to support and establish the claims asserted in this

First Amended Complaint.

       22.     Defendant Standard Chartered PLC, is a leading international banking institution

with headquarters in London, England. Standard Chartered has $637 billion in assets with over

1,700 offices around the world.

       23.     SC’s wholly-owned subsidiary, Standard Chartered Bank, offers a complete range

of banking products and services to its personal, business and wholesale banking clients

worldwide. Standard Chartered Bank has been licensed by the New York Department of

Financial Services (“DFS”) to operate a foreign bank branch in New York State since 1976,

which branch is currently located at 1095 Avenue of the Americas, New York, NY 10036. The

New York branch office is referred to hereinafter as SCB-NY. SCB-NY also constitutes a “U.S.

person” within the meanings of 31 C.F.R. § 560.314 and 18 U.S.C. § 2332d(b)(2).

       24.     Defendant Standard Chartered Trade Services Corporation, a wholly-owned

subsidiary of Standard Chartered Bank, is a Delaware corporation registered to do business in

New York State as a foreign business corporation.

               IV.    GENERAL ALLEGATIONS

       25.     SCB-NY is the seventh largest U.S. dollar correspondent bank in the world,

clearing and settling approximately $195 billion per day. While SCB claims not to service retail

customers in the United States, it does offer wholesale banking services, including trade finance



                                               -7-
         Case 1:18-cv-11117-PAE Document 13 Filed 07/18/19 Page 8 of 22



services, cash management, treasury, foreign exchange and interest rate products, commodity

finance, and structured import and export finance services.

       26.     SCB’s conduct of the U.S. dollar clearing business requires it to clear transactions

through SCB-NY and the correspondent U.S. dollar bank accounts domiciled in SCB-NY used to

facilitate such clearing transactions. As a result, SCB and SCB-NY must comply with the rules

and regulation imposed by the U.S. Treasury’s economic sanctions regulations. In short, those

regulations forbid or restrict the conduct of financial transactions by institutions located in the

United States with certain foreign governments and their various instrumentalities and any

person or entity that has been identified on the list of Specially Designated Nationals (“SDN”)

issued by the United States Treasury Department’s Office of Foreign Assets Control (“OFAC”).

       A.      Prior Proceedings

       27.     On September 21, 2012, DFS and SCB entered into a Consent Order under New

York Banking Law § 44. See In Re Standard Chartered Bank, New York Branch, Consent Order

Under New York Banking Law § 44 (N.Y.S. Dep’t of Fin’l Services) (Sept. 21, 2012) (the

“Consent Order”). According to the Consent Order, from January 2001 through 2007, SCB

illegally provided U.S. dollar clearing services to Iranian state and privately owned banks,

corporations and individuals. In processing such transactions, SCB stripped or omitted Iranian-

identifying information from U.S. dollar wire payment messages to avoid having to comply with

OFAC banking rules and regulations. Approximately 59,000 transactions with nominal value of

approximately $250 billion were involved. Consent Order ¶ ¶ 2-3.

       28.     SCB agreed to pay a $340 million civil monetary penalty to DFS, consented to

having a compliance monitor on premises, and agreed to conduct a comprehensive review of the

bank’s compliance programs, policies and procedure.



                                                 -8-
         Case 1:18-cv-11117-PAE Document 13 Filed 07/18/19 Page 9 of 22



       29.     Federal authorities addressed the same wrongdoing by SCB later in 2012. On

December 10, 2012, SCB entered into a Deferred Prosecution Agreement (the “2012 DPA”) with

the Justice Department in which SCB consented to the filing of a criminal information by the

United States Attorney’s Office for the District of Columbia, which charged that from 2001 until

2007, SCB illegally facilitated U.S. dollar transactions for financial institutions and other parties

affiliated with Iran. (A copy of the 2012 DPA is attached as Exhibit A and is incorporated by

reference herein.) In the Factual Statement of the 2012 DPA, SCB acknowledged that beginning

in “2001 and ending in 2007, SCB violated U.S. and New York State laws by illegally sending

payments through the U.S. financial system on behalf of entities subject to U.S. economic

sanctions.” 2012 DPA, Factual Statement ¶ 2 (Exh. A); see also id. ¶¶ 42 & 43. In addition,

“[o]n October 30, 2006, SCB informed the [Federal Reserve Bank of New York] that it was

ending its U.S.-dollar clearing activity for all the Iranian banks. The bank ended its U.S.-dollar

activity by March 2007.” Id. ¶ 103. Furthermore, “[f]rom August 2007, SCB suspended all new

Iranian business in any currency.” Id. ¶ 104.

       30.     SCB acknowledged that “at least $227 million” was involved in the 2001 to 2007

transactions covered by the 2012 DPA, and agreed to forfeit that amount. 2012 DPA ¶ 3 (Exh.

A).

       31.     On December 10, 2012, SCB also entered into a settlement with OFAC, agreeing

to pay $132,000,000 to settle its civil liability arising out of SCB’s violations of OFAC’s rules

and regulations. See Settlement Agreement between OFAC and SCB, ¶ 32 (Dec. 10, 2012)

(“OFAC Settlement Agreement”). The OFAC Settlement Agreement states that “SCB has taken

remedial action by terminating its business and prohibiting new business since 2007 with Iranian

customers.” OFAC Settlement Agreement, ¶ 26. Under the OFAC Settlement Agreement,



                                                -9-
        Case 1:18-cv-11117-PAE Document 13 Filed 07/18/19 Page 10 of 22



SCB’s obligation to pay the $132,000,000 penalty would be satisfied by payment of an equal or

greater amount that satisfied any penalty assessed by United States or county officials. Id. ¶ 32.

       32.     Finally, on December 10, 2012, SCB also consented to a Cease and Desist Order

(“Cease and Desist Order”) with the Federal Reserve and agreed to pay a civil money penalty of

$100 million, once again for violating U.S. law in the processing of payments involving parties

subject to OFAC sanctions from at least 2001 through early 2007.

       B.      Relator’s False Claims Act Litigation

       33.     On December 17, 2012, Relator filed its first False Claims Act lawsuit against the

same Defendants as in this case. See United States ex rel. Brutus Trading LLC v. Standard

Chartered Bank, et al., 12 CV 9160 (KBF) (S.D.N.Y.) (the “2012 Case”).

       34.     In that case, and in meetings that followed with the Federal and New York State

authorities, the Relator brought to the attention of those authorities information, drawn from

SCB’s own records provided by the Relator, that SCB’s course of conduct violating the Iran

sanctions was far more extensive and elaborate during the 2001- 2007 period than had been

portrayed to those authorities and, contrary to SCB’s representations, was continuing. (This

course of conduct by SCB exposed by the Relator’s information is discussed below.)

       35.     Indeed, the information provided by the Relator was so useful to the authorities

that in early 2013 the FBI and Justice Department asked one of the principals of the Relator to

try to get more data from a source in Dubai. The operation took several months to set up, but

eventually that principal arranged for a contact with an individual in Dubai with that information,

and delivered that information to the FBI on two data sticks containing 79 files showing

thousands more illegal transactions by SCB through 2013 and 2014, along with other

information. That contact has left Dubai.



                                               - 10 -
         Case 1:18-cv-11117-PAE Document 13 Filed 07/18/19 Page 11 of 22



         36.      The 2012 Case was unsealed by the Court on May 10, 2017. On September 19,

2017, the 2012 Case was voluntarily dismissed without prejudice.

         37.      The 2012 Case was effectively re-filed in the form of this case on November 28,

2018. The United States ultimately declined to intervene, and, by Order of March 20, 2019, the

Court ordered this case to be unsealed on April 20, 2019.

         C.       SCB’s Course of Conduct Violating the Iran Sanctions

         38.      To evade the Iran sanctions in a clearing transaction, SCB had two basic tasks.

First, SCB had to process the transaction in a way that would not trigger software programs

designed to identify and stop transactions involving sanctioned parties. Second, SCB had to

ensure that no record that the transaction involved a sanctioned party was created that could be

subject to scrutiny after-the-fact either by in-house compliance officers or by government

authorities. SCB had to adopt procedures so the illicit transaction would always execute and the

Iranian connection would never be discovered.

         39.      The method for SCB’s violation of the sanctions on which the 2012 DPA focused

was “wire-stripping” or “repairing,” that is, the removal of any reference to Iran in the SWIFT2

payment messages by which clearing transactions are effected. See 2012 DPA, Factual Statement

¶¶ 23, 26-28, 37 (Exh. A). Based on SCB’s representations, the 2012 DPA accepted the notion

that SCB had stopped this process in March 2006. Id., ¶ 99.

         40.      The 2012 DPA also identified only $227 million as “at least” the amount of illegal

clearing transactions in which SCB engaged between 2001 and 2007. 2012 DPA ¶ 3 (Exh. A);




2
  “SWIFT” refers to the Society for Worldwide Interbank Financial Telecommunications, which is the international
system to transmit payment messages to financial institutions around the world. SWIFT messages contain various
informational fields that are manipulated in wire-stripping or repairing to avoid disclosing any Iranian connection in
a clearing transaction.

                                                        - 11 -
        Case 1:18-cv-11117-PAE Document 13 Filed 07/18/19 Page 12 of 22



Factual Statement ¶ 2 (Exh. A). And SCB promised not to engage in any more illicit clearing

transactions. 2012 DPA ¶ 5 (Exh. A).

       41.     SCB’s scheme to capture the lucrative rewards of a line of business that depended

on evading the Iran sanctions – indeed, that evasion was the service offered by SCB – was far

more robust, cunning, and extensive than the picture presented to Justice Department authorities

in negotiating the 2012 DPA. A conservative estimate of the annual value of clearing

transactions processed by SCB violating the Iran sanctions (excluding exempt transactions) in

the 2001-2007 period is approximately $40 billion. It was the Relator who, in filing the 2012

Case and related disclosures, brought the following facts to the attention of Federal and New

York State authorities.

       42.     SCB’s course of conduct to develop its Iran-related business and to evade the Iran

sanctions was no haphazard affair. That course of conduct was the handiwork of a deliberate, if

concealed, organizational structure.

               (a) Since at least 2002, SCB operated a program known internally to high level

       SCB officials as “Project Green.” This was a program run by trade finance experts and

       senior geographical branch chief executive officers, deliberately excluding compliance

       officers. Project Green was initiated at SCB London Headquarters and was headed by

       SCB’s Iraq and Afghanistan CEO Stuart Horsewood and Managing Director Vikram

       Kukreja, a trade finance expert. Horsewood considered Iran to be a “major new market”

       for SCB. Project Green was designed to assist, conspire, aid and abet non-United States

       customers that have been made the subject of United States economic sanctions to evade

       those sanctions and engage in international financial transactions. SCB continued to




                                              - 12 -
Case 1:18-cv-11117-PAE Document 13 Filed 07/18/19 Page 13 of 22



operate Project Green at least until 2012, when SCB began the process of winding it

down.

        (b) SCB’s Originations and Client Coverage Group (“OCC”) covered all SCB

clients and had more personnel than SCB’s sales staff. OCC in Dubai was deployed to

create fraudulent records that allowed Iranian-connected clients to open accounts without

their Iranian connection being detected. In addition, OCC was very active in trying to get

new clients in Iran even after 2010, when SCB was supposed to be “winding down” its

Iran business. Indeed, the law does not allow for the “winding down” of illegal,

sanctioned transactions. These transactions are crimes that must be halted.

        (c) The Iran Committee was staffed by people from OCC, Global Cash

Operations, and Global Trade Operations. The mandate of the Committee was to develop

strategies to evade the Iran sanctions.

        (d) The Iran Group operated from 2008 to 2014. It housed all of the management

information systems (“MIS”) concerning Iranian-client transactions and profitability. The

MIS disseminated this information throughout the SCB organization, from low-level

employees up to the Deputy CEO of SCB, Mike Rees.

        (e) The Iran Cont Client Group focused on development of and services to a

subset of SCB’s Iran business, small to medium enterprises, many of which were located

in Dubai.

        (f) SCB-Dubai played a central role in SCB’s scheme to evade the Iran sanctions

in order to expand SCB’s Iran business due to its proximity to Iran and the number of

Iranian businesses in Dubai. Indeed, the actions of SCB-Dubai personnel often concealed




                                          - 13 -
        Case 1:18-cv-11117-PAE Document 13 Filed 07/18/19 Page 14 of 22



       illegal clearing transactions from personnel in SCB-NY, who had to process every

       transaction clearing U.S. dollars.

               (g) SCB’s office in Iran – SCB-Tehran – was the “on-the-ground” representative

       of SCB with a significant outreach to potential Iranian clients.

       43.     SCB employed various means, beyond the wire stripping or repairing addressed

by the 2012 DPA, to aggressively evade the Iran sanctions and conceal the fact that it did so.

               (a) Perhaps the most egregious measure SCB adopted to evade the Iran sanctions

       was the OLT3 system. OLT3 provided online trading for foreign exchange linked directly

       to the Straight-to-Bank SCB Client System, the main online portal to SCB’s client

       accounts. OLT3 allowed Iranian clients to enter SCB’s computer system on their own and

       conduct illegal foreign exchange transactions. OLT3 was designed to have no ability to

       suspend or block a deal potentially violating the sanctions and to create no record of the

       illegal transaction.

               (b) SCB used hundreds of “sundry” accounts to conceal transactions violating the

       Iran sanctions. Sundry accounts have also been called “error” accounts because they were

       intended to be accounts in which to temporarily book a transaction in which a

       counterparty was not properly identified, or some other error was made. As a result, such

       a transaction could not immediately be reconciled with an SCB customer account. Taking

       advantage of this device for the Iran scheme, SCB personnel would change some small

       part of the counterparty’s name, such as changing a letter or dropping a word, so that the

       transaction would be executed, but then go into a sundry account. Because these revenues

       were not properly matched up to the customer, identifying whether the revenues were

       derived from customers on OFAC’s list of Specially Designated Nationals (“SDNs”) or



                                              - 14 -
        Case 1:18-cv-11117-PAE Document 13 Filed 07/18/19 Page 15 of 22



       from entities otherwise associated with Iran, and so subject to sanctions, would prove

       very difficult, if not impossible, for any SCB-NY employee or Government official.

               (c) Similarly, Customer Due Diligence records would be manipulated by the

       misspelling of names to avoid running afoul of the OFAC SDN list.

               (d) Employees in SCB-Dubai would fill out and sign account paperwork for

       clients based in Iran, under the coordination of the Middle East North Africa OCC team,

       again to conceal the true account holder.

               (e) In 2013, after the filing of the predecessor of this action and the related

       disclosures brought to light for Government authorities the central role of SCB-Dubai in

       SCB’s course of conduct to evade the Iran sanctions, SCB engaged a consultant,

       Promontory Financial Group, LLC, to clean the SCB-Dubai servers of information that

       would disclose to investigators the extent and details of SCB’s program to evade the Iran

       sanctions.

               (f) A number of the accounts of Iranian-owned businesses were moved from the

       Iran Group to the SCB-Dubai Corporate Group to conceal their existence.

       44.     Contrary to the representations that SCB made to induce the Justice Department

to enter into the 2012 DPA, SCB continued to engage in U.S. dollar clearing and other financial

transactions with and for the benefit of Iranian government entities and Iranian SDNs until at

least 2014.

       45.     SCB’s records show that since at least 2006, SCB identified and targeted as

customers, among others, the following Iranian government entities or SDNs: Bank Keshavarzi,

Bank Markazi, Bank Maskan, Bank Mellat, Bank Melli, Bank Tejarat, Export Development

Bank of Iran, Bank Saderat and Sepah Bank. In addition, since at least 2008, SCB’s client lists



                                               - 15 -
        Case 1:18-cv-11117-PAE Document 13 Filed 07/18/19 Page 16 of 22



included the National Iranian Oil Company (“NIOC”) and its subsidiaries as clients. In 2008,

OFAC identified NIOC as an entity owned or controlled by the Government of Iran within the

meaning of the Iranian Transactions Regulations. OFAC also identified NIOC as an affiliate of

the Islamic Revolutionary Guard Corps (“IRGC”). OFAC added IRGC to the SDN list on

October 21, 2007.

       46.     The following are examples (a) of the many trades performed by SCB on behalf

of banned Iranian government entities or Iranian related SDNs after 2007 or (b) of evidence that

SCB was performing transactions after 2007 on behalf of clients that were banned Iranian

entities, contrary to SCB’s representations to representatives of the United States that “[f]rom

August 2007, SCB suspended all new Iranian business in any currency.”

       47.     In or about January 2009, SCB performed an export finance transaction for Bank

Tejerat, a bank owned by the Government of Iran. Such a transaction necessarily involved

dollar clearing by SCB-NY.

       48.     In or about January 2009, SCB performed three structured trade finance

transactions for National Iranian Tanker Company (“NITC”), an entity owned by the Iranian

government and a subsidiary of NIOC. Such transactions necessarily involved dollar clearing by

SCB-NY.

       49.     SCB conducted a U.S. dollar letter of credit transaction between Bank Markazi

and four exporters in or about December 2009. Bank Markazi-Iran-CB was added to OFAC’s

SDN list as of October 22, 2008. Such a transaction necessarily involved dollar clearing by

SCB-NY.




                                               - 16 -
        Case 1:18-cv-11117-PAE Document 13 Filed 07/18/19 Page 17 of 22



       50.     SCB performed a trade finance and cash management transaction for the Iran

Ministry of Economic Affairs and Finance in or about December 2009. Such a transaction

necessarily involved dollar clearing by SCB-NY.

       51.     SCB records further show that it performed transactions in August, November,

and December 2009 with the Ministry of Energy of Iran Group, an agency of the Government of

Iran, with nominal value of $2,546,419, and cash management and trade finance revenues to the

bank in the amount of $259,602.77. Significant transactional foreign exchange revenues were

also earned from this client during the period from August 2009 through December 2009. Such

transactions including U.S. dollar foreign exchange trades necessarily involved dollar clearing by

SCB-NY.

       52.     According to SCB records, as of June 2008, Bank Saderat had the authority to

conduct foreign exchange transactions directly through SCB with a $1 million limit per

transaction and a total settlement limit of $10 million. This meant that Bank Saderat was

independently and remotely able to log into SCB’s OLT3 computer system to initiate U.S. dollar

foreign exchange transactions that necessarily involved SCB-NY. In addition, the Industrial

Development and Renovation Organization of Iran and the Iranian Offshore Engineering

Company had on-line trading access and independent authority to engage in U.S. dollar foreign

exchange transactions in 2008 and 2009. Similarly, Bank Tejerat still had an account at SCB-

Dubai (Master No. 3239713) open in 2012. Any such foreign exchange trades would have

involved SCB-NY.

       53.     As of 2008, SCB had on its books significant approved U.S. dollar foreign

exchange trading limits for the following entities that were listed as SDNs: Bank Sepah, Bank

Keshavarzi, and the Iranian Export Development Bank.



                                              - 17 -
        Case 1:18-cv-11117-PAE Document 13 Filed 07/18/19 Page 18 of 22



       54.     SCB’s continued efforts to do business with banned Iranian entities continued into

2009 and beyond. In March 2009, SCB executives developed a list of priority accounts to be

targeted for business development because they each had “good revenue potential.” The target

list included National Iranian Tanker Company and National Iranian Oil Company.

       55.     In April 2009, SCB targeted Iran as a source of business as part of “The Curve

Campaign,” a global financial markets campaign to cross-sell interest rate products to selected

high value potential clients and acquire term U.S. dollar deposits from these clients.

       56.     SCB internal reports showed that as of August 2009, the bank enjoyed profits of

$4,365,000 from Iranian related transactions and customers.

       57.     A report of customer transactions from August 2009, showed eight transactions

with Bank Tejerat, 10 transactions with Iranian Tanker Company, seven transactions with Iran &

Dubai Co., LLC, and transactions with Pasian High Voltage, Khorasan Steel, and Khouzestan

Steel Company.

       58.     Between 2009 and 2014, SCB continued its course of conduct to execute illegal

clearing transactions for its Iranian-connected or Iranian owned customers such as: Amesco, FZE

($6 billion), Bank Markazi Jomhouri Islami Iran ($5 billion), Bright Crescent Trading Co. ($2

billion), Caspian Petrochemical ($5 billion), Iran & Dubai Co. ($6 billion), Iran Overseas

Investment Bank, Ltd. ($1 billion), M& H Trading ($5 billion), Mahan Air General Trading LLC

($2 billion), PICO International Dubai ($2 billion), Piston Trading ($2 billion), and

Schlumberger Overseas SA/Well Services of Iran ($6 billion).

       59.     A reasonable, conservative calculation of the dollar-value of the clearing

transactions in violation of the Iran sanctions that SCB handled between 2009 and 2014 is

approximately $56.75 billion.



                                               - 18 -
        Case 1:18-cv-11117-PAE Document 13 Filed 07/18/19 Page 19 of 22



       D.      The 2019 Amended Deferred Prosecution Agreement

       60.     On April 8, 2019, the Justice Department and SCB entered into an Amended

Deferred Prosecution Agreement (the “2019 DPA”). (A copy of the 2019 DPA is attached as

Exhibit B and is incorporated by reference herein.) The 2019 DPA included the original Factual

Statement from the 2012 DPA plus a Supplemental Statement of Facts (“Facts Supp.”).

       61.     In the 2019 DPA, SCB admitted that it had processed $240 million of clearing

transactions in violation of the Iran sanctions between 2007 and 2011, contrary to what it had

represented in the 2012 DPA. 2019 DPA, Fact Supp. ¶¶ 4-5 (Exh. B). SCB agreed to forfeit that

amount. 2019 DPA ¶ 11 (Exh. B).

       62.     The 2019 DPA did not address the broader course of conduct by SCB in violation

of the Iran sanctions set out in this action. Nor did it address the far greater sums that, by

operation of statute, had been forfeited by SCB to the United States as a consequence of that

conduct.

                                      CAUSE OF ACTION
                                    (31 U.S.C. § 3729(a)(1)(G))

       63.     The allegations in the foregoing paragraphs of this First Amended Complaint are

incorporated here by reference.

       64.     As set out above, the SCB adopted a course of conduct to conceal from the

Government hundreds of billions of dollars of clearing transactions in which they engaged from

2001 through 2014 in violation of applicable United States sanctions on Iran. As part of this

scheme and course of conduct to conceal these enormously profitable transactions, the SCB

concealed the extent of this illegal activity during the period 2001 through 2007 and concealed

the fact that this illegal activity continued after that time in order to induce the Department of

Justice to enter into a Deferred Prosecution Agreement with SCB in 2012 that required SCB to

                                                - 19 -
        Case 1:18-cv-11117-PAE Document 13 Filed 07/18/19 Page 20 of 22



pay an amount billions of dollars less than the amounts of all the illegal transactions undertaken

by SCB which had already been forfeited and which SCB was obliged and remain obliged to pay

to the United States by operation of law:

               (a) Title 18 U.S.C. § 981(a)(1)(C) provides that “[a]ny property, real or personal,

       which constitutes or is derived from proceeds traceable to … any offense constituting

       ‘specified unlawful activity’ (as defined in section 1956(c)(7) of this title), or a

       conspiracy to commit such offense” is “subject to forfeiture to the United States.”

               (b) Further, Title 18 U.S.C. § 981(f) provides that “[a]ll right, title, and interest in

       property described in subsection (a) of this section shall vest in the United States upon

       commission of the act giving rise to forfeiture under this section.”

               (c) A “specified unlawful activity” under 18 U.S.C. § 1956(c)(7)(D) means “an

       offense under … section 206 … of the International Emergency Economic Powers Act.”

               (d) Section 206 of the International Emergency Economic Powers Act (50 U.S.C.

       § 1705(a)) provides that “[i]t shall be unlawful for a person to violate, attempt to violate,

       conspire to violate, or cause a violation of any license, order, regulation, or prohibition

       issued under this chapter.”

               (e) Every transaction of SCB violating United States sanctions on Iran constitutes

       a violation of regulations and orders issued pursuant to the International Emergency

       Economic Powers Act, and, accordingly, by operation of 18 U.S.C. §§ 981(a)(1)(C) &

       (f), 18 U.S.C. § 1956(c)(7)(D), and 50 U.S.C. § 1705(a), every dollar in each of those

       transactions was forfeited to the United States at the instant those transactions took place.

       65.     (a) By concealing the true amount of money that had already been forfeited to the

United States by the illegal clearing transactions that occurred within the time period addressed



                                                - 20 -
          Case 1:18-cv-11117-PAE Document 13 Filed 07/18/19 Page 21 of 22



by the 2012 Deferred Prosecution Agreement, an amount which SCB was obliged to pay the

United States in full, and (b) by concealing the illegal clearing transactions in which SCB

engaged after that period through 2014, the amounts of which have been forfeited and which

SCB is obliged to pay to the United States, SCB knowingly concealed or knowingly and

improperly avoided or decreased an obligation to pay or transmit money to the Government in

violation of 31 U.S.C. § 3729(a)(1)(G).

                                    PRAYER FOR RELIEF

               WHEREFORE, Relator, on behalf of itself, and acting on behalf of, and in the

name of, the United States of America, demands and prays that judgment be entered against SCB

as follows:

               1.     That the United States be awarded judgment in the amount of three times

the amount of damages the United States has sustained because of SCB's actions (that is, the

amount already forfeited to the United States by SCB but not yet paid by SCB), plus the

maximum civil penalty for each act in violation of the False Claims Act, as provided by 31

U.S.C. § 3729(a);

               2.     That pre- and post-judgment interest be awarded;

               3.     That Relator be awarded the maximum amount allowed pursuant to 31

U.S.C. § 3730(d);

               3.     That Relator be awarded all costs of this action, including attorneys' fees

and expenses, as provided by 31 U.S.C. § 3730(d).

               4.     That this Court award such other and further relief as it deems just and

proper.




                                              - 21 -
         Case 1:18-cv-11117-PAE Document 13 Filed 07/18/19 Page 22 of 22



                                      DEMAND FOR JURY TRIAL

                Pursuant to FED. R. CIV. P. 38, Relator demands trial by jury of any and all issues

in this action so triable by right.

Dated:          New York, New York
                July 18, 2019

                                              Respectfully submitted,

                                              BRUTUS TRADING, LLC

                                              By:        /s/ Robert J. Cynkar

                                                        Robert J. Cynkar
                                                        McSweeney, Cynkar & Kachouroff, PLLC
                                                        10506 Milkweed Drive
                                                        Great Falls, VA 22066
                                                        (703) 621-3300
                                                        rcynkar@mck-lawyers.com



                                              Attorney for Brutus Trading, LLC




                                               - 22 -
